UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
BAYOULAND BOWHUNTERS AND CASE NO. 6:19-CV-00295
OUTFITTERS INC
VERSUS JUDGE SUMMERHAYS
BOWTECH INC MAGISTRATE JUDGE WHITEHURST
MEMORANDUM RULING

Presently before the Court is the Motion to Dismiss, or in the Alternative, to Transfer
Venue [doc. 4] filed by Defendant, Bowtech, Inc. Bowtech seeks dismissal of the Complaint
pursuant to Rule 12(b)(3) of the Federal Rules of Civil Procedure based on improper venue or, in
the alternative, requests a venue transfer under 28 U.S.C. § 1404(a) Defendant also moves to
dismiss a redhibition claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Based
upon the following reasons, the Motion will be GRANTED in part and DENIED in part.

I.
BACKGROUND

Plaintiff, Bayouland Bowhunters & Outfitters, Inc. (“Bayouland”) filed a Petition for
Redhibition and Damages and Breach of Contract against Bowtech, Inc. (“Bowtech”) in the 15"
Judicial District Court in Lafayette, Louisiana. The petition alleged that Bowtech sold compound
bows and/or crossbows to Bayouland for resale that were defective and required Bayouland to
make repairs and incur expenses related to those repairs. Bowtech removed the case to this Court

on the basis of diversity jurisdiction under 28 U.S.C. 1441(b).
Bowtech argues that venue is improper in Louisiana based upon a forum selection clause
located in a 2016 Credit Application executed by Bayouland. Specifically, this provision provides
that:

Ifa legal proceeding is brought, venue shall be in the county and state of Company’s
choice and the laws of Oregon shall govern.!

Alternatively, Bowtech asserts that venue should be transferred to Oregon pursuant to 28 U.S.C.
§ 1404(a) for the convenience of the parties and the witnesses.

Bowtech also argues that Bayouland’s redhibition claim must be dismissed pursuant to
Rule 12(b)(6) of the Federal Rules of Civil Procedure because the choice of law provisions of the
contract require the application of Oregon law and redhibition is not a claim recognized under
Oregon law.

IL.
LAW AND ANALYSIS

A. Venue.

A valid forum selection clause “represents the parties’ agreement as to the most proper
forum.” 28 U.S.C. § 1404, which addresses change of venue based on convenience, provides the
mechanism for the enforcement of forum selection causes.? When a motion to transfer venue
involves a valid mandatory forum selection clause, the Court must conduct a modified analysis

under § 1404(a), in which the forum selection clause is to be “given controlling weight in all but

the most exceptional cases.”* The Fifth Circuit has summarized the Atlantic Marine modified §

 

! Exhibit 1 to Doc. 4.

2 Atlantic Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 63 (2013), citing Stewart
Organization, Inc. v. Ricoh Corp., 487 U.S. 22, 31 (1988).

3 Atlantic Marine, 571 U.S. at 60 (2013).

4 Id., citing Stewart Organization, Inc. vy. Ricoh Corp., 487 U.S. 22, 33 (1988); Weber v. PACT XPP Techs., AG, 811
F.3d 758, 767 (5th Cir. 2016).
1404(a) analysis to be applied in cases involving a valid mandatory forum selection clause as
follows:

First, the plaintiff's choice of forum “merits no weight”; instead he has the burden
of establishing that § 1404(a) transfer or FNC dismissal is unwarranted. And
second, the court should not consider the private-interest factors: Because the
parties have contracted for a specific forum, they “waive the right to challenge their
preselected forum as inconvenient....” Instead, the court should consider only
public-interest factors. “Because those factors will rarely defeat a transfer motion,
the practical result is that [FSCs] should control except in unusual cases.” Cases in
which the public-interest factors are sufficiently strong to outweigh a valid FSC
“will not be common.”

The foregoing analysis applies only to forum selection clauses that are mandatory, as opposed to
permissive:
A mandatory FSC [forum selection clause] affirmatively requires that litigation
arising from the contract be carried out in a given forum. By contrast, a permissive
FSC is only a contractual waiver of personal-jurisdiction and venue objections if
litigation is commenced in the specified forum. Only mandatory clauses justify
transfer or dismissal. An FSC is mandatory only if it contains clear language
specifying that litigation must occur in the specified forum-and language merely
indicating that the courts of a particular place “shall have jurisdiction” (or similar)
is insufficient to make an FSC mandatory.®
If the forum selection clause is permissive, the Court must apply the traditional § 1404(a) analysis.’
Thus, the initial inquiry is whether the forum selection clause here is mandatory or permissive.
A mandatory forum selection clause must contain “clear language specifying that litigation
must occur in the specified forum.”® In other words, a mandatory forum selection clause clearly
implicates the parties’ intent to litigate exclusively in a particular court:
For a forum selection clause to be exclusive, it must go beyond establishing that a

particular forum will have jurisdiction and must clearly demonstrate the parties'
intent to make that jurisdiction exclusive. It is important to distinguish between

 

5 Weber, 811 F.3d at 767 (Sth Cir. 2016), citing Atlantic Marine, 571 U.S. at 63-64.

6 Weber, 811 F.3d at 768, citing Caldas & Sons, Inc. v. Willingham, 17 F.3d 123, 127-28 (Sth Cir. 1994) and K & V
Sci. Co. v. Bayerische Motoren Werke Aktiengesellschaft (“BMW”), 314 F.3d 494, 500 (10th Cir. 2002).

7 See Waste Mgmt. of Louisiana, L.L.C. v. Jefferson Par. ex rel. Jefferson Par. Council, 594 Fed.Appx. 820, 821 (Sth
Cir. 2014).

8 Weber, 811 F.3d at 768.
jurisdiction and venue when interpreting such clauses. Although it is not necessary

for such a clause to use the word ‘venue’ or ‘forum,’ it must do more than establish

that one forum will have jurisdiction.’

Turning to the forum selection clause here, the question for the Court is whether the clause
in the 2016 Credit Application “contains clear language specifying that litigation must occur in the
specified forum.” Webber, 811 F.3d at 7867 (emphasis added). The clause here does not satisfy
this standard because it does not clearly identify the forum where the litigation must occur. Rather,
the clause refers to the “country and state of the Company’s choice.” Conceivably, venue would
be proper in all 50 states subject to Bowtech’s consent. Enforcing this clause would essentially
give Bowtech the right to veto any venue choice made by a plaintiff. The essential attribute of a
forum selection clause is that it actually selects a forum in advance. Because the present clause
does not do so, it is unenforceable.

As there is no enforceable forum selection clause, the Court must address Bowtech’s
request to change venue using the traditional 28 U.S.C. § 1404(a) analysis.

Section 1404(a) provides that:

For the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might

have been brought or to any district or division to which all parties have consented.

The Court must consider both private and public interest factors in determining a request to change
venue. The private interest factors are: “(1) the relative ease of access to sources of proof; (2) the
availability of compulsory process to secure the attendance of witnesses; (3) the cost of attendance

for willing witnesses; and (4) all other practical problems that make trial of a case easy, expeditious

and inexpensive.”!° The public interest factors are: “(1) the administrative difficulties flowing from

 

° City of New Orleans v. Mun. Admin. Servs., Inc., 376 F.3d 501, 504 (Sth Cir. 2004), citing Keaty v. Freeport
Indonesia, Inc., 503 F.2d 955 (Sth Cir. 1974).

10 In re Volkswagen of America, Inc., 545 F.3d 304 (Sth Cir. 2008).
4
court congestion; (2) the local interest in having localized interests decided at home; (3) the
familiarity of the forum with the law that will govern the case; and (4) the avoidance of
unnecessary problems of conflict of laws [or in] the application of foreign law.”!! Instead of
specifically addressing these factors, Bowtech merely argues that the bows were purchased from
an Oregon company, that Oregon law applies to the claims, and that “‘all of the relevant witnesses
to address whether a defect existed in the Bows, and the process to correct the claimed defect
and/or provide limb replacements, are located in Oregon.”

On the other hand, the bows at issue were sold to consumers located predominantly in
Louisiana, and these consumers may very well be required to give testimony regarding those
defects and repairs. In 2016, Bayouland Bowhunters received sixty-eight (68) allegedly defective
bows and for crossbows manufactured by Bowtech which they claim were in need of repair or
replacement from forty-five (45) different Bayouland Bowhunters customers.'* Of those forty-five
customers, forty-three (43) reside In Louisiana, while one resides in Mississippi and the other
resides in North Carolina." In 2017, Bayouland Bowhunters received seventy-three (73) allegedly
defective bows and/or crossbows manufactured by Bowtech from fifty-one (51) different
Bayouland Bowhunters customers.’ All fifty-one of those customers reside in Louisiana.'® In
2018, Bayouland Bowhunters received fifty-two (52) allegedly defective bows and/or crossbows

manufactured by Bowtech from forty-eight (48) different customers.'’ All forty-eight of those

customers reside in Louisiana.'* In addition, Bayouland asserts that there was an oral agreement

 

11 Id.

2 Doc. 4, p. 10.

13 Affidavit of Brandon Cormier, Exhibit A to Document 10.
14 Td.

15 Td.

16 Td.

"7 Td.

18 Td.
reached with a representative of Bowtech regarding repairs and replacement of allegedly defective
bows and crossbows.'? That agreement was allegedly reached at a meeting that occurred in
Broussard, Louisiana, and involved Louisiana residents.*” Accordingly, the sole argument made
by Bowtech to satisfy the 1404(a) analysis, namely that only one known witness resides in
Louisiana, has been rebutted. The Court finds no basis to transfer the case to another forum.

B. Redhibition Claim.

Bowtech argues that the redhibition claim asserted must be dismissed pursuant to Rule
12(b)(6). Bowtech asserts that Oregon law applies to the case and that the doctrine of redhibition
does not exist under Oregon law.

Since the case before the Court is based on diversity, Louisiana’s conflict of law rules
determine if a contractual choice of law clause is enforceable. Klaxon Co. v. Stentor Electric
Manufacturing Co., 313 U.S. 487 (1941). The Louisiana rule on contractual choice of law
provisions is that “[w]here parties stipulate the State law governing the contract, Louisiana conflict
of laws principles require that the stipulation be given effect, unless there is statutory or
jurisprudential law to the contrary or strong public policy considerations justifying the refusal to
honor as written.” Delhomme Industries, Inc. v. Houston Beechcraft, 699 F.2d 1049, 1058 (Sth
Cir. 1982).

While the contractual provisions at issue did not clearly set forth a selected forum, they do
clearly state the parties’ intent that Oregon law apply to the case. The contract clearly states that
“t]he laws of the State of Oregon shall exclusively apply to all aspects of the parties’ relationships

and dealings.””! Bayouland has made no argument that Oregon law should not apply to the instant

 

19 Id.
20 Ta.
21 Doc. 4-2.
case. While the application of Oregon law will necessarily eliminate Bayouland’s claim for
redhibition, this does not violate Louisiana’s public policy as Louisiana law permits waivers of the
warranty against redhibitory defects in contracts between commercially sophisticated parties.
Hollybrook Cottonseed Processing, LLC vy. Carver, Inc., No. 09-0750, 2010 WL 1416781, at *9
(W.D.La. Apr. 1, 2010) (citing La. Civ. Code art. 2548); see also Prince v. Paretti Pontiac Co.,
281 So.2d 112, 117 (La.1973). Accordingly, there is no basis to hold that the choice of law
provision requiring application of Oregon law should not apply. Bayouland’s claim under
Louisiana Civil Code Article 2520, et seq., must therefore be dismissed.

Ii.
CONCLUSION

For the foregoing reasons, the Motion to Dismiss, or in the Alternative, to Transfer Venue
[doc. 4] is GRANTED IN PART and DENIED IN PART. Bayouland’s claim under Louisiana
Civil Code Article 2520, et seq., is DISMISSED. In all other respects, the Motion is DENIED. A
separate order in conformity with the foregoing reasons will be entered.

THUS DONE in Chambers on this \4t day of February, 2020.

AEA

Robert R. Summerhayg 7
United States District rd

 
